STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

AMERICAN BAY, INC., BAY NO. 2022 CW 1094
ANTOINE, INC., BAYOU SABRE,

INC., RH TRUST OYSTERS,

INC., R.H. TRUST OYSTERS NO.

2, INC., TAMBOUR BAY, INC.
AND THE DIPLOMAT, INC.

f

VERSUS

TEXAS GAS TRANSMISSION, LLC, DECEMBER 1, 2022
CHET MORRISON CONTRACTORS,
L.L.C., AND XYZ COMPANY

 

In Re: American Bay, Inc., Bay Antoine, Inc., Bayou Sabre,
Inc., RH Trust Oysters, Inc., R.H. Trust Oysters No.
2, Inc., Tambour Bay, Inc., and The Diplomat, Inc.,
applying for supervisory writs, 32nd Judicial District
Court, Parish of Terrebonne, No. 186254.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.
STAY DENIED; WRIT DENIED. The criteria set forth in
Herlitz Construction Co., Inc. v. Hotel Investors of New Iberia,

Inc., 396 So.2d 878 (La. 1981) (per curiam), are not met.
VGW

JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

acl)

DEPUTY CLERK OF COURT
FOR THE COURT